       Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                           Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: American’s With Disabilities
       Robert W. Grubb, in individual and       Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       The 2004 Janet M. Grubb and
15     Robert W. Grubb Revocable Trust;
       Janet M. Grubb, in individual and
16     representative capacity as trustee of
       The 2004 Janet M. Grubb and
17     Robert W. Grubb Revocable Trust;
       Joe's Auto Svc Center, Inc., a
18     California Corporation; and Does 1-
       10,
19               Defendants.
20
21         Plaintiff Scott Johnson complains of Robert W. Grubb, in individual and
22   representative capacity as trustee of The 2004 Janet M. Grubb and Robert W.
23   Grubb Revocable Trust; Janet M. Grubb, in individual and representative
24   capacity as trustee of The 2004 Janet M. Grubb and Robert W. Grubb
25   Revocable Trust; Joe's Auto Svc Center, Inc., a California Corporation; and
26   Does 1-10 (“Defendants”), and alleges as follows:
27
28


                                          1

     Complaint
       Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 2 of 8




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 3   level C-5 quadriplegic. He cannot walk and also has significant manual
 4   dexterity impairments. He uses a wheelchair for mobility and has a specially
 5   equipped van.
 6     2. Defendants Robert W. Grubb and Janet M. Grubb, in individual and
 7   representative capacity as trustee of The 2004 Janet M. Grubb and Robert W.
 8   Grubb Revocable Trust, owned the real property located at or about 400 S.
 9   Main Street, Milpitas, California, between May 2019 and October 2019.
10     3. Defendants Robert W. Grubb and Janet M. Grubb, in individual and
11   representative capacity as trustee of The 2004 Janet M. Grubb and Robert W.
12   Grubb Revocable Trust, own the real property located at or about 400 S. Main
13   Street, Milpitas, California, currently.
14     4. Defendant Joe's Auto Svc Center, Inc. owned Joe’s Auto Service Center
15   located at or about 400 S. Main Street, Milpitas, California, between May
16   2019 and October 2019.
17     5. Defendant Joe's Auto Svc Center, Inc. owns Joe’s Auto Service Center
18   located at or about 400 S. Main Street, Milpitas, California, currently.
19     6. Plaintiff does not know the true names of Defendants, their business
20   capacities, their ownership connection to the property and business, or their
21   relative responsibilities in causing the access violations herein complained of,
22   and alleges a joint venture and common enterprise by all such Defendants.
23   Plaintiff is informed and believes that each of the Defendants herein,
24   including Does 1 through 10, inclusive, is responsible in some capacity for the
25   events herein alleged, or is a necessary party for obtaining appropriate relief.
26   Plaintiff will seek leave to amend when the true names, capacities,
27   connections, and responsibilities of the Defendants and Does 1 through 10,
28   inclusive, are ascertained.


                                                2

     Complaint
       Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 3 of 8




 1     JURISDICTION & VENUE:
 2     7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     10. Plaintiff went to Joe’s Auto Service Center in May 2019, June 2019 and
15   October 2019 with the intention to avail himself of its services, motivated in
16   part to determine if the defendants comply with the disability access laws.
17     11. Joe’s Auto Service Center is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
20   to provide accessible parking in conformance with the ADA Standards as it
21   relates to wheelchair users like the plaintiff.
22     13. On information and belief the defendants currently fail to provide
23   accessible parking.
24     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
25   to provide accessible paths of travel leading to Joe’s Auto Service Center
26   entrance in conformance with the ADA Standards as it relates to wheelchair
27   users like the plaintiff.
28     15. On information and belief the defendants currently fail to provide


                                               3

     Complaint
       Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 4 of 8




 1   accessible paths of travel leading to Joe’s Auto Service Center entrance.
 2     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 3   personally encountered these barriers.
 4     17. By failing to provide accessible facilities, the defendants denied the
 5   plaintiff full and equal access.
 6     18. The failure to provide accessible facilities created difficulty and
 7   discomfort for the Plaintiff.
 8     19. The defendants have failed to maintain in working and useable
 9   conditions those features required to provide ready access to persons with
10   disabilities.
11     20. The barriers identified above are easily removed without much
12   difficulty or expense. They are the types of barriers identified by the
13   Department of Justice as presumably readily achievable to remove and, in fact,
14   these barriers are readily achievable to remove. Moreover, there are numerous
15   alternative accommodations that could be made to provide a greater level of
16   access if complete removal were not achievable.
17     21. Plaintiff will return to Joe’s Auto Service Center to avail himself of its
18   services and to determine compliance with the disability access laws once it is
19   represented to him that Joe’s Auto Service Center and its facilities are
20   accessible. Plaintiff is currently deterred from doing so because of his
21   knowledge of the existing barriers and his uncertainty about the existence of
22   yet other barriers on the site. If the barriers are not removed, the plaintiff will
23   face unlawful and discriminatory barriers again.
24     22. Given the obvious and blatant nature of the barriers and violations
25   alleged herein, the plaintiff alleges, on information and belief, that there are
26   other violations and barriers on the site that relate to his disability. Plaintiff will
27   amend the complaint, to provide proper notice regarding the scope of this
28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                               4

     Complaint
       Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 5 of 8




 1   the plaintiff seeks to have all barriers related to his disability remedied. See
 2   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 3   encounters one barrier at a site, he can sue to have all barriers that relate to his
 4   disability removed regardless of whether he personally encountered them).
 5
 6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 8   Defendants.) (42 U.S.C. section 12101, et seq.)
 9     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint.
12     24. Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods and services of any
14   place of public accommodation is offered on a full and equal basis by anyone
15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
16   § 12182(a). Discrimination is defined, inter alia, as follows:
17            a. A failure to make reasonable modifications in policies, practices,
18                or procedures, when such modifications are necessary to afford
19                goods,     services,   facilities,   privileges,    advantages,     or
20                accommodations to individuals with disabilities, unless the
21                accommodation would work a fundamental alteration of those
22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23            b. A failure to remove architectural barriers where such removal is
24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                defined by reference to the ADA Standards.
26            c. A failure to make alterations in such a manner that, to the
27                maximum extent feasible, the altered portions of the facility are
28                readily accessible to and usable by individuals with disabilities,


                                              5

     Complaint
       Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 6 of 8




 1                including individuals who use wheelchairs or to ensure that, to the
 2                maximum extent feasible, the path of travel to the altered area and
 3                the bathrooms, telephones, and drinking fountains serving the
 4                altered area, are readily accessible to and usable by individuals
 5                with disabilities. 42 U.S.C. § 12183(a)(2).
 6     25. When a business provides parking for its customers, it must provide
 7   accessible parking.
 8     26. Here, accessible parking has not been provided.
 9     27. When a business provides paths of travel, it must provide accessible
10   paths of travel.
11     28. Here, accessible paths of travel have not been provided.
12     29. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     30. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     31. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     32. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                             6

     Complaint
       Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 7 of 8




 1   every kind whatsoever within the jurisdiction of the State of California. Cal.
 2   Civ. Code §51(b).
 3      33. The Unruh Act provides that a violation of the ADA is a violation of the
 4   Unruh Act. Cal. Civ. Code, § 51(f).
 5      34. Defendants’ acts and omissions, as herein alleged, have violated the
 6   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 7   rights to full and equal use of the accommodations, advantages, facilities,
 8   privileges, or services offered.
 9      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13      36. Although the plaintiff was markedly frustrated by facing discriminatory
14   barriers, even manifesting itself with minor and fleeting physical symptoms,
15   the plaintiff does not value this very modest physical personal injury greater
16   than the amount of the statutory damages.
17
18             PRAYER:
19             Wherefore, Plaintiff prays that this Court award damages and provide
20   relief as follows:
21           1. For injunctive relief, compelling Defendants to comply with the
22   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
23   plaintiff is not invoking section 55 of the California Civil Code and is not
24   seeking injunctive relief under the Disabled Persons Act at all.
25           2. Damages under the Unruh Civil Rights Act, which provides for actual
26   damages and a statutory minimum of $4,000 for each offense.
27
28


                                              7

     Complaint
      Case 3:20-cv-00715-WHO Document 1 Filed 01/31/20 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
 4   Dated: January 28, 2020         CENTER FOR DISABILITY ACCESS
 5
                                     By:
 6
                                     ____________________________________
 7
                                            Amanda Seabock, Esq.
 8                                          Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
